Citation Nr: 0601482	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-28 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1966, to include service in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO decision, which granted 
service connection and a 30 percent rating for PTSD, 
effective in June 2003.  

In October 2005, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing has been 
associated with the claims file.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Since the effective date of his award of service 
connection for PTSD, the veteran's PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships; his 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting the 
ability to function independently and appropriately, spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
rating for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for PTSD, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the instant case, the initial RO decision was in September 
2003, which granted service connection for PTSD and from 
which the veteran appealed the rating assignment, and VCAA 
notice was sent to the veteran prior to that rating decision.  
As explained herein below, that notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
original service connection claim at that time by a letter 
dated in July 2003.  In that letter, the RO advised him of 
what was required to prevail on his original claim, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the original 
rating decision dated in September 2003, as well as a 
December 2003 rating decision that confirmed the initial 
rating assigned to PTSD, which set forth the general 
requirements of applicable law pertaining to the assignment 
of a rating for PTSD, and was advised as to the nature of the 
evidence necessary to substantiate his claim for a higher 
rating.  In those rating decisions, the RO also informed the 
veteran of the reasons for which a higher rating was not 
assigned and the evidence it had considered in denying a 
rating in excess of 30 percent for PTSD.  The general 
advisements were reiterated in the statement of the case 
issued in June 2004, which also contained the regulations 
promulgated in light of the VCAA, and in the supplemental 
statement of the case issued in March 2005.  The statement of 
the case and supplemental statement of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his claim 
for a higher rating.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice (as to the underlying claim 
of service connection), rating decisions, statement of the 
case, and supplemental statement of the case - all taken 
together - the RO has sufficiently informed the veteran of 
the information or evidence needed to substantiate his claim 
for a higher rating for PTSD, and the parties responsible for 
obtaining that evidence.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has essentially 
satisfied its obligation to notify. 

B.  Duty to Notify

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to a higher rating for his service-connected 
PTSD on the basis that his condition is worse than reflected 
in the initial 30 percent rating.  VA outpatient records of 
the veteran were obtained for inclusion in the file, as well 
as a psychological evaluation report dated in September 2003 
from J. P. Murphy, Ph.D.  The veteran has not indicated any 
other private records or submitted a medical release form so 
that VA could obtain further private medical records on his 
behalf.  He was afforded the opportunity to testify at a 
personal hearing in October 2005 before the undersigned in 
regard to his claim.  Additionally, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
veteran's claim.  38 U.S.C.A.§ 5103A(d).  The veteran was 
afforded VA medical examinations in August 2003 (in relation 
to his initial claim for service connection for PTSD) and in 
February 2005 (in relation to his claim for a higher rating 
for PTSD), conducted by medical care professionals who 
reported relevant clinical findings regarding the nature and 
severity of his PTSD.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for a Higher Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 61 to 70, for example, reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The record shows variance in the veteran's assigned GAF 
score, from 70 (the highest end of the range indicating mild 
disability) to 50 (the highest end of the range indicating 
serious disability).  For example, at the time of a VA 
outpatient visit in February 2003, the veteran's assigned GAF 
score was 70; however, since then VA examiners have assigned 
scores of 55 current (50 in past) at the time of an August 
2003 examination, and 55 to 60 at the time of a February 2005 
examination.  A private psychologist in September 2003 
assigned a GAF score of 50 current and 55 in the past year.  
Thus, while showing some disparity, the scores have remained 
relatively static within the range of 50 to 60 throughout the 
appeal period.  Thus, a single evaluation, rather than 
"staged ratings" as will be noted herein below, is proper 
from the effective date of service connection.  In any event, 
the Board notes that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection in June 2003.  After reviewing the 
complete record, the Board finds that the evidence supports 
the assignment of a 50 percent schedular rating.   

The pertinent records include VA examination reports of 
August 2003 and February 2005, as well as VA outpatient 
treatment records and a private psychologist's evaluation 
report of September 2003.  Since the effective date of 
service connection, such evidence reflects that the veteran's 
PTSD symptoms have affected his everyday life and his ability 
to function to a degree that more nearly approximates the 
schedular criteria for a 50 percent rating under Code 9411.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, 
the evidence shows that his psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective relationships, thus warranting a 50 
percent schedular rating under Code 9411 since the effective 
date of service connection.  

Overall, the clinical evidence from VA examinations and 
outpatient treatment and from private evaluation demonstrates 
the following about the veteran, in relation to his PTSD:  
speech is normal; affect is constricted, blunted and tearful; 
mood is depressed and anxious; there are no delusions or 
hallucinations; he has denied suicidal and homicidal 
ideation; insight and judgment are fair and intact; there are 
no complaints or descriptions of panic attacks; there is 
slight impairment in concentration and attention; recent 
memory is adequate and intact, as is long term memory except 
in relation to certain details of Vietnam; there are 
descriptions of a depressed mood, irritability, anger and 
sleep impairment; there are few friends and there are 
conflicts with peers and co-workers; he experiences 
breakdowns into fits of crying and sobbing related to 
recollections of Vietnam; and he leads an avoidant and 
isolative life.  As the VA examiner in August 2003 remarked, 
the veteran has difficulty both socially and occupationally 
but has managed to maintain some kind of employment and an 
adequate relationship with his nuclear family.  In sum, the 
severity of the veteran's PTSD is such that a 50 percent 
schedular rating is warranted.  

The Board finds, however, that the record overall reflects 
few, if any, symptoms of PSTD that typify a 70 percent 
disability under the rating criteria.  For instance, there is 
little or no objective evidence of suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic affecting 
the ability to function independently and appropriately, 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships.  The medical record does not show that any of 
the foregoing symptoms, or any other symptoms of the same 
type and degree, is clinically present.  Rather, as noted, 
the veteran is not shown to have suicidal or homicidal 
ideation or speech difficulty.  Further, he is consistently 
oriented to time, place, and person, and he takes care of his 
personal appearance.  While the evidence indicates that the 
veteran has had difficulties in completing responsibilities 
at work in a satisfactory manner, as shown by a final warning 
memorandum dated in August 2002, he nevertheless has 
maintained his full-time job at a local newspaper.  While is 
relatively detached and isolated from others, he has 
maintained good relations with family members and corresponds 
with a few "buddies" with one being a friend from his days 
in Vietnam.  In addition, it is noted that the veteran has 
testified that, out of fear, he has not taken any medications 
such as anti-depressants, which may alleviate or assuage the 
symptoms of his PTSD (his reluctance to medicate is also 
shown in VA outpatient reports dated in September 2003).  

Although the evidence clearly demonstrates that the veteran 
has significant social and occupational impairment 
attributable to PTSD since the effective date of service 
connection, by and large his symptomatology is not consistent 
with the criteria for a 70 percent disability rating under 
Diagnostic Code 9411.  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board concludes that the 
evidence shows that the veteran's PTSD has been 50 percent 
disabling from the effective date of service connection in 
June 2003.    


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 50 percent for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


